Citation Nr: 1603243	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  94-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 15, 2010 for the award of a total disability rating for compensation based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case has been remanded by the Board on multiple occasions, most recently in November 2013.  A remand of the claim remaining on appeal was necessitated by the Board in November 2013 as it was inextricably intertwined with two claims referred to the RO by the Board at that time for adjudication; namely, service connection for myelopathy and a neurogenic bladder.  Harris v Derwinski, 1 Vet. App. 80 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems 


FINDING OF FACT

It is not factually ascertainable from any evidence dated or received prior to January 15, 2010 that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.   

CONCLUSION OF LAW

The criteria for an effective date prior to January 15, 2010 for the award of TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.400, 4.16, 4.19 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

First with respect to the duty to notify, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the "downstream" issue on appeal. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Dingess, supra.  In this case, as the Veteran has appealed with respect to the initially assigned effective date for the grant of TDIU by a September 2011 rating decision, no additional 
38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the resolution of the clam remaining on appeal depends exclusively on documents which are already contained in the Veteran's claims file; as such, no additional development could alter the evidentiary posture of this case and the duty to assist has been fulfilled.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The record also reflects compliance with the directives of the November 2013 remand, as the readjudication of the claim remaining on appeal requested therein-consistent with the claims for service connection for myelopathy and a neurogenic bladder referred to the RO (which were ultimately granted by a January 2014 rating decision)-was accomplished by the RO.  See January 28, 2014, Supplemental Statement of the Case; Stegall v. West, 11 Vet. App. 268 (1998).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issue. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.

II. Legal Criteria/Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

VA is required to identify and process informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.

Pursuant to the General Rating Formula for rating psychiatric disabilities, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The central inquiry for a grant of TDIU is whether service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Notably, however, as clarified by the United States Court of Appeals for the Federal Circuit, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the findings obtained on examination is not on whether the Veteran is unemployable due to his service-connected disabilities, but, rather, the functional impairment caused solely by his service-connected disabilities in concert.  VBA Fast Letter 13-13 (June 17, 2013).  

As indicated, a September 2011 rating decision awarded the Veteran TDIU.  The effective date assigned for this benefit was January 15, 2010, which was the date that the Veteran-based on the grant also in this rating decision of an increased rating of 70 percent effective from January 15, 2010 for the service connected chronic brain syndrome due to trauma with facial spasms and anxiety with headaches under-met the objective criteria for TDIU under 38 C.F.R. § 4.16(a).  The effective date for the 70 percent increased rating for this service connected disability was based on a January 15, 2010, VA examination demonstrating the findings found to warrant such a rating under 38 C.F.R. § 4.130, Diagnostic Code 9304.  Also referenced in the September 2011 rating decision was an August 2011 addendum to the January VA 2010 VA examination by the VA psychologist who conducted this examination stating that the Veteran's service connected anxiety disorder made him unemployable in any normal physical or sedentary job.  

As set forth above, whatever communication or document is considered as the claim for TDIU that was granted by the September 2011 rating decision-to include his formal "Veteran's Application for Increased Compensation based on Unemployability" (VA Form 21-8940) received in May 2008 or as an element of the claim for an increased rating for chronic brain syndrome pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (the exact date of receipt of this increased rating claim is unclear, as the Veteran's claims file has been rebuilt and does not contain the claim for an increased rating for this disability) which was initially addressed by the Board in a July 1999 remand and was ultimately granted following further Board remands-the proper effective date to be assigned under the governing criteria is the later of the date of receipt of the claim or the date it became factually ascertainable that the Veteran was able to secure or follow a substantially gainful occupation so as to warrant entitlement to TDIU.  

As to whether it was factually ascertainable that the criteria for TDIU were met prior to January 15, 2010, the Board finds from its review of the record that there is no probative evidence prior to January 15, 2010 that even approaches the definitive nature of the August 2011 opinion by the VA psychologist as to the impact of  service connected disability on the Veteran's ability to work.  In this regard, the Veteran was said to be working as a farmer according as of the time of an October 10, 2007, visit to a VA neurology clinic.  Moreover, a review of the VA outpatient treatment reports immediately preceding the effective date of the award of TDIU dated from 2006 to 2009 do not reflect regular, if any, interaction in a VA mental hygiene clinic; largely reflect treatment for non-service connected disabilities; and do not otherwise contain any information tending to support the proposition that service connected disability precluded employment.  Extending further back in time, an April 1997 VA neuropsychological examination did not demonstrate findings indicative of unemployability due to the Veteran's service connected chronic brain syndrome, and recorded findings consistent with adequate functioning such as a normal communicative ability and thought processes; an intact insight; and the assessment that the Veteran's brain syndrome resulted in only subtle to mild neuropsychological deficits.  Finally, as the effective date for the grants of the claims for service connection for myelopathy and a neurogenic bladder referred to the RO by the November 2013 remand was well after January 15, 2010, or October 23, 2013, an effective date earlier than January 15, 2010 cannot be assigned for the grant of TDIU based on consideration of these disabilities.  

In short therefore, the Board finds that it is not factually ascertainable from any evidence dated or received prior to January 15, 2010 that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment so as to warrant TDIU.  While the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor, the preponderance of the evidence is against the claim in the instant case; as such, the claim for an effective date for TDIU earlier than January 15, 2010 must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than January 15, 2010 for the grant of TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


